870 F.2d 656Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re David L. WATSON, Petitioner.
No. 88-8050.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1989.Decided March 3, 1989.

David L. Watson, petitioner pro se.
Before WIDENER, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
David L. Watson, a West Virginia prisoner, petitions this Court for a writ of mandamus directing West Virginia Circuit Judge Jack R. Nuzum to reduce his sentence.  We grant Watson's request for leave to proceed in forma pauperis but deny the petition.  This Court has no authority to issue a writ of mandamus compelling a state court judge to reduce a sentence.   See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).


2
PETITION DENIED.